Citation Nr: 1422728	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst on the right wrist.

2.  Entitlement to service connection for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from November 1977 to November 1981, from November 2002 to June 2004, and from December 2004 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a ganglion cyst on the right wrist and right carpal tunnel syndrome.


FINDINGS OF FACT

1.  The Veteran's current ganglion cyst of the right wrist had its onset during service.

2.  Right carpal tunnel syndrome manifested during service, but did not clearly and unmistakably exist prior to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a ganglion cyst of the right wrist have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefits sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

A.  Ganglion Cyst

With respect to the Veteran's claim for a ganglion cyst of the right wrist, VA treatment records dated September 2004 and a November 2005 VA examination both reflect diagnoses of the condition.  Therefore, element (1) for service connection has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Board notes that a substantial portion of the Veteran's service treatment records are not available for review.  See November 2006 Formal Finding on the Unavailability of Service Medical Records.  However, an October 2004 Report of Medical History noted a painful wrist.  In addition, VA treatment records dated September 2004 show the Veteran reported having a cystic mass of the right wrist for a period of one year, i.e., from approximately September 2003, which would be during a period of active service.  Therefore, the Board finds that element (2) has been satisfied.

With respect to element (3), a nexus between the in-service disease or injury and the current disability, a November 2005 VA examiner stated that the right ganglionic cyst was at least as likely as not related to service, as the Veteran reported that it began bothering during his typing, lifting, and filing duties during his active duty call-up from 2002 to 2004.  The examiner also stated that the cyst "disappeared" during his active duty call-up, but the Board assumes this is a typo and that the examiner intended to say "appeared," as this would be much more consistent with the Veteran's statements and the remainder of the opinion.

Notably, a May 2010 VA opinion stated that the ganglion cyst was not caused by service, as the true etiology of such conditions was unknown, and there was no evidence of military service causing the Veteran's ganglion.  However, the probative value of this opinion is limited, as it appears to solely address the causal relationship between the condition and service without addressing whether the condition merely had its onset during service.

For these reasons, the three elements of service connection have been satisfied and service connection for a ganglion cyst of the right wrist is warranted.

B.  Right Carpal Tunnel Syndrome

The November 2005 VA examination reflects a current diagnosis of right carpal tunnel syndrome, and therefore element (1) of service connection has been met.

With respect to elements (2) and (3), the Board notes that there is evidence that the Veteran's carpal tunnel syndrome had its onset prior to his second period of service in 2002.  The November 2005 VA examiner stated that the Veteran's condition originated in 1998 or 1999, based on the Veteran's statements during the examination.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In this case, as noted above, many of the Veteran's service treatment records are not available.  A June 2002 service health assessment is of record.  There is no indication of any complaints associated with carpal tunnel syndrome, but the report does not specifically address that condition or specifically note any physical findings.  Rather, it merely states that referral for a neurologic condition is not indicated.

In addition, the presumption of soundness attaches where, in cases like this, a portion of the Veteran's service medical records, including a service entrance examination report, were unavailable.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The presumption of soundness also attaches only when the condition at issue is not noted at entrance into service and the condition is determined to have manifested in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Here, the evidence is at least in equipoise as to whether the condition manifested in service.  While many of the pertinent service treatment records are not available for review, an October 2004 Report of Medical History noted a painful wrist, and the November 2005 VA examiner indicated that the Veteran's carpal tunnel syndrome was affected by the administrative type of work the veteran performed during his active duty call-up from 2002 to 2004.  This opinion was based on a review of the claims file, a history provided by the Veteran, and an examination.

Where, as here, there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111. 

"Clear and unmistakable evidence" is an "onerous"' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition pre-existed service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In this case, it is not "undebatable" that right carpal tunnel syndrome preexisted the Veteran's period of service beginning in 2002.  As noted above, lay statements alone do not rebut the presumption of soundness.  The November 2005 VA examiner's opinion that carpal tunnel syndrome originated in 1998 or 1999 is based solely on a history provided by the Veteran.  While the opinion is medical evidence indicating a preexisting disability, it does not, by itself, clearly and unmistakably establish a preexisting condition.

Because there is no clear and unmistakable evidence that a carpal tunnel syndrome preexisted the Veteran's period of service beginning in 2002, the presumption of soundness has not been rebutted.  Therefore, the remaining inquiry is whether there is a nexus between  carpal tunnel syndrome previously determined to have manifested in service and the currently diagnosed carpal tunnel syndrome.  The Board finds that such a nexus has been established.  The November 2005 VA examiner state that carpal tunnel syndrome was affected by the type of duties the Veteran had in service.  Moreover, carpal tunnel syndrome, as an organic disease of the nervous system, is a chronic condition under 38 C.F.R. § 3.309.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  38 C.F.R. § 3.303(b).  The exception is when subsequent manifestations are clearly attributable to intercurrent causes.  Id.  However, no such causes are evident in this case.  Therefore, service connection for right carpal tunnel syndrome is warranted.


ORDER

Service connection for a ganglion cyst of the right wrist is granted.

Service connection for right carpal tunnel syndrome is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


